       Case 1:20-cv-07856-JPO-OTW Document 9 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSUE ROMERO,

                                Plaintiff,
                                                                   20-CV-7856 (JPO)
                        -v-
                                                                       ORDER
 VIRGIN SCENT INC.,

                                Defendant.

J. Paul Oetken, United States District Judge:

       Plaintiff Josue Romero commenced this action on September 23, 2020. (Dkt. No. 1.)

Defendant was served with the complaint on October 23, 2020, and, to date, has not answered or

otherwise responded, nor has Plaintiff moved for default. (Dkt. Nos. 6, 8.) On December 11,

2020, Magistrate Judge Wang ordered Plaintiff to show cause why the action should not be

dismissed tor failure to prosecute before December 17, 2020; he has not done so. (Dkt. No. 8.)

Accordingly, this case is dismissed for failure to prosecute.

       The Clerk is directed to close the case.

       SO ORDERED.

 Dated:    December 29, 2020
           New York, New York



                                                                    J. PAUL OETKEN
                                                                United States District Judge
